DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group V in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that the alleged species are not mutually exclusive.  This is not found persuasive because the species are considered mutually exclusive since they each have a mechanically different structure that function in a different manner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 6-7, 9-17, 20-25, 27, 31-37, and 40-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason M Guerrero on 03/22/2021.
IN THE CLAIMS
Claims 2, 6-7, 9-17, 20-25, 27, 31-37, and 40-44 are cancelled. 
The above claims are cancelled since the application is in condition for allowance except for the presence of the stated claims directed to an invention non-elected with traverse. 

Allowable Subject Matter
Claims 1, 3-5, 8, 18, 19, 26, 28-30, 38, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: Shahroudi et al. (Pub. US 2007/0089418) disclose the essential features of the claimed invention but does not render obvious in combination with the other claim limitations wherein the HIPPS comprising a pressure sensor, a HIPPS valve and control system for detecting a pressure surge in the piping greater than a HIPPS activation pressure and for closing the HIPPS valve over a valve closure time period to shut off flow in the piping in response to the pressure surge; and wherein by use of the system, a required valve closure time period to shut off flow in the piping in response to the pressure surge of the HIPPS valve can be increased, a number of activations of the HIPPS valve can be reduced, a life of the HIPPS valve can be lengthened, a length of a fortified pipeline zone located immediately downstream of the HIPPS can be reduced, and/or a wall thickness of the fortified pipeline zone can be reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753